Gavin, J. —
This is an appeal from an allowance by the court of a claim against the estate represented by appellant. Judgment was entered March 24, 1893, and motion for new trial overruled May 6, 1893. The transcript was not filed until December 30, 1893. No application or order for an extension of time in which to appeal has ever been made.
Under section 2610, R. S. 1894 (section 2455, R. S. 1881), thirty days are allowed in such cases within which to file the transcript in the Supreme Court. Simons v. Simons, 129 Ind. 248.
The transcript not having been filed within this time, the appeal is not well taken, and the motion to dismiss must be sustained. Yearley, Admr., v. Sharp, Admr., 96 Ind. 469; Browning v. McCracken, 97 Ind. 279; Miller, Admr., v. Carmichael, 98 Ind. 236; Rinehart v. Vail, Admr., 103 Ind. 159.
Counsel suggest that the time for appeal might have been extended by order of this court, and that we should therefore regard it as having been done. It is sufficient *87answer to this to say that if appellant desired such a favor it should have been asked for, seasonably, proper notice given and a sufficient showing made. Rinehart v. Vail, supra.
Filed Feb. 7, 1895.
Appeal dismissed.